Sullivan, J. (dissenting).
I would reverse the order granting suppression of physical evidence and defendant’s statements to the police, and remand the matter for trial. In a two-count indictment defendant had been charged with the crimes of criminal possession of a controlled substance in the fourth degree and criminally using drug paraphernalia in the second degree. The following account is from the testimony of the arresting officers, who were the only witnesses at the suppression hearing.
At approximately 12:10 a.m. on January 20, 1984, defendant was a passenger in a white LeMans which was illegally parked next to a fire hydrant in a high crime area. Uniformed Police Officers Biller and O’Connor, on routine patrol in a marked police vehicle, pulled alongside and asked Brenda Martinez, who was sitting in the driver’s seat, to pull the car in towards the curb and to produce her operator’s license as well as the registration and insurance card for the car. Ms. Martinez replied that she did not have a license, and that the car was not hers.
Officer Biller left the police car and positioned himself just behind the front passenger’s seat of the car, where defendant was sitting. Officer O’Connor, an 18-year veteran of the police department, walked to the driver’s side and again asked Ms. Martinez for her license, registration and insurance identification card. Both officers shined flashlights into the car.
Ms. Martinez handed Officer O’Connor a registration card but could not produce a driver’s license or insurance card, and was unable to name the car’s owner. Officer O’Connor then decided to place defendant and Ms. Martinez under "technical arrest” for possession of a stolen car until the question of ownership could be resolved. Before he could do so, however, his flashlight illuminated a partially opened, brown paper bag on the drive shaft hump between the front seats. When Officer O’Connor asked Ms. Martinez about its contents, she responded by reaching for the bag. Officer O’Connor, fearful that it might contain a gun, jumped away from the car.
Assured by Ms. Martinez that the bag contained "only boxes *85of envelopes”, Officer O’Connor finally took it and, shaking it, heard a metallic sound. When he opened the bag, he discovered two rectangular cardboard boxes, one of which was crammed with hundreds of white glassine envelopes arranged in packs, staggered so that the tops of alternate packs touched opposite sides of the box while their bottoms overlapped in the middle. Since the confluence of the packs in the middle of the box appeared lighter in color, Officer O’Connor, based on prior experience, thought that he had found a large amount of drugs packaged in "decks”, and immediately displayed the inside of the box to Officer Biller, telling him, "Be careful Richie, they’re going.”
As a member of a narcotics team, Officer Biller had made hundreds of drug-related arrests. From prior experience he also thought that the glassine envelopes contained drugs, and believed that persons carrying such a large amount of narcotics frequently were armed. Concluding that Officer O’Connor’s warning meant that the occupants of the car were under arrest, he ordered defendant to place his hands on the dashboard, and then reached into the car to frisk him. In defendant’s left jacket pocket, Officer Biller felt something soft, approximately 3 to 4 inches long, 1 to IVa inches wide, and one-half inch thick, which he thought to be tinfoil. Believing that he had found more contraband, he reached into the pocket and removed a large piece of tinfoil containing two smaller tinfoil packets, each of which held a quantity of white powder.
After Ms. Martinez and defendant had been handcuffed and backup units summoned, Officer Biller gave his partner the powder-filled tinfoil packets which he had removed from defendant’s pocket, and Officer O’Connor reexamined the brown paper bag. He found only a stamp pad and a rubber stamper bearing the legend "Hunter” in the second box. He also fanned the glassine envelopes in the other box, but found, contrary to his original belief, that they did not contain any white powder.
Defendant and Ms. Martinez were taken to the station house where it was determined that the LeMans was not the subject of a stolen vehicle alarm and that, while none of the glassine envelopes in the cardboard box contained contraband, each of them was stamped "Hunter”. A small amount of marihuana, which she was charged with possessing, was found in Ms. Martinez’ pocketbook. She was also issued two sum*86monses, one for parking near the hydrant, the other for being an unlicensed operator.
As Officer O’Connor began to prepare the various arrest reports, he informed both Ms. Martinez and defendant that he would forego advising them of their constitutional rights since he was only interested in pedigree information. He also told Ms. Martinez that she would be rearrested if the car turned out to be stolen after its serial number was checked at the pound. At that point, defendant stated that he would "take the weight” if the car was stolen, since he had borrowed it from someone who had gone to Puerto Rico. He also added that the other items seized had been given to him as a gift in contemplation of his impending wedding to Ms. Martinez. Officer O’Connor told defendant not to speak any further and then read him the Miranda warnings. After being advised of his rights, defendant acknowledged that he understood each of them, and agreed to speak to Officer O’Connor. He repeated his earlier admissions and asked that Ms. Martinez be released. Later, en route to Central Booking, Ms. Martinez asked the officers not to call her family because her father and brother were both policemen and disliked defendant. Once again defendant insisted that he would "take the weight” for the car.
In suppressing the physical evidence and defendant’s statements the court concluded that the search and seizure of the brown paper bag were not supported by exigent circumstances, probable cause or consent, thus vitiating all that followed. It found that the circumstances did not give rise even to a suspicion of wrongdoing by the car’s occupants. Moreover, it found that the officers did not have any articulable reason to fear for their safety, and also rejected their claim that Ms. Martinez gave the bag voluntarily to Officer O’Connor. Noting a conflict in the testimony, the court held that, even if the bag had been requested and not demanded, the car’s occupants "probably felt they were not at liberty to refuse the request of the police.” The court refused to address the standing issue, which the People had raised, apparently because it found the search illegal.
Since the suppression court’s determination turns on its finding that the seizure and inspection of the brown paper bag were illegal the threshold issue is, as the People argued, defendant’s standing to challenge the propriety of that intrusion. If defendant lacks standing, the legality of the seizure and inspection of the bag becomes academic, since "[a] person *87who is aggrieved by an illegal search and seizure only through the introduction of damaging evidence secured by a search of a third person’s premises or property has not had any of his Fourth Amendment rights infringed.” (Rakas v Illinois, 439 US 128, 134, citing Alderman v United States, 394 US 165, 174.)
Standing, in the factual context here presented, depends on a showing that defendant had a property or possessory interest in the car or in any property seized therefrom. (People v Ponder, 54 NY2d 160, 163, 166.) A passenger in an automobile who has asserted neither a property nor a possessory interest in the automobile, nor an interest in the property seized therefrom, and who has failed to show that he had any legitimate expectation of privacy in the vehicle lacks standing to challenge a search of its interior or the seizure of the property. (Rakas v Illinois, 439 US, at p 148; People v David L., 56 NY2d 698, revg 81 AD2d 893 on dissenting memorandum at 895-896; People v Ward, 95 AD2d 233; People v Traynham, 85 AD2d 748, 749.)
Since the abolition of the “automatic standing” doctrine in crimes where the accused is charged with possession of the property sought to be suppressed (see, United States v Salvucci, 448 US 83; People v Ponder, 54 NY2d 160, supra), the burden of establishing that his own 4th Amendment rights have been violated (United States v Salvucci, supra, at p 95; People v Ponder, supra, at p 165) lies with the defendant seeking to suppress evidence. Thus, absent proof of a property or possessory interest in the car, or interest in the brown paper bag, or that defendant had a reasonable expectation of privacy in the car, his rights have not been violated.
In this regard, defendant has completely failed to meet his burden. He has never argued that he had a privacy interest in the bag itself. He has admitted that he does not own the car, but offers, as proof of an obscure inchoate right of privacy in the contents of any parcel found in the car, his statements to the police, made after the search of the brown paper bag and his person and, indeed, after his arrest, that he would “take the weight” because he had borrowed the car from some unidentified friend who had gone to Puerto Rico.1 But this *88assertion, clearly made solely to protect Ms. Martinez, does not satisfy defendant’s burden on the standing issue. Indeed, when defendant first had the opportunity to explain his possession of the car, after the officers initially approached and questioned Ms. Martinez, he remained silent. Had the car been entrusted to him, as he claimed later, the natural reaction would have been to explain at that time why it was in his possession, particularly when it was clear that Ms. Martinez could not satisfactorily document any possessory interest to the police. Nor is there anything in the record to suggest that the unidentified friend was the person named in the registration card, whom Ms. Martinez did not know. Finally, defendant’s motion papers merely describe him as "a passenger in a car” and allege only that he looked in the vehicle’s glove compartment for the registration and insurance card.
Thus, the only police conduct which defendant has standing to challenge is the initial approach and inquiry, but, clearly, the original encounter was free of taint. "[A] police officer, in the absence of any concrete indication of criminality, may approach a private citizen on the street for the purpose of requesting information.” (People v De Bour, 40 NY2d 210, *89213.) His "right to request information while discharging his law enforcement duties will hinge on the manner and intensity of the interference, the gravity of the crime involved and the circumstances attending the encounter” (supra, at p 219). When Officers Biller and O’Connor saw the vehicle parked next to a fire hydrant they had the right to approach and inquire and even issue a traffic summons, if they chose. It is only their subsequent conduct after Ms. Martinez failed to produce a license or an automobile insurance card that defendant attacks. In my view, however, even assuming defendant’s standing to challenge that conduct, the officers’ actions were justified.
The suppression court found that the LeMans was parked by a fire hydrant when it was first observed by the officers, that Ms. Martinez, who was sitting in the driver’s seat, was unable to produce a driver’s license, and that, although a registration card was handed to Officer O’Connor, Ms. Martinez stated that she did not know the name of the vehicle’s owner. Indeed, Officer O’Connor, a member of the Bronx Task Force’s Auto Larceny Prevention Unit, indicated that the car’s occupants would have been taken to the police station under "technical” arrest in any event, pending clarification of the legitimacy of their possession of the car. Thus, even if these circumstances did not provide Officer O’Connor with probable cause to believe that the car was stolen, his inspection of the paper bag was a reasonable safety precaution pending his investigation of the traffic infractions and the possibility that the car was stolen. Recognizing the inordinate danger facing police officers as they approach persons seated in automobiles during routine and investigatory traffic stops, courts have sanctioned protective searches of automobile compartments. (See, e.g., Michigan v Long, 463 US 1032, 1049; People v David L., 56 NY2d 698, supra; People v Hines, 102 AD2d 713, 714; People v Clements, 88 AD2d 541, 542.) For that reason, even in the absence of probable cause to believe that the occupants of a stopped car have committed or are about to commit a crime, it has been held that: "[T]he search of the passenger compartment of an automobile, limited to those areas in which a weapon may be placed or hidden, is permissible if the police officer possesses a reasonable belief based on 'specific and articulable facts which, taken together with the rational inferences from those facts, reasonably warrant’ the officer in believing that the suspect is dangerous and the suspect may gain immediate control of weapons * * * '[T]he issue is *90whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger.’ ” (Michigan v Long, 463 US, at pp 1049-1050; see, People v De Jesus, 92 AD2d 521, 522 [police officer acted properly in touching bag in car as a precautionary measure].)
That the encounter here took place at night in a "high-hazard”, drug-infested neighborhood was an articulable fact that justified Officer O’Connor’s concern for his safety. (See, People v Hines, 102 AD2d 713, supra; People v Clements, 88 AD2d 541, supra.) The officer’s concern was heightened when he determined that Ms. Martinez was not the car’s owner, and that, although she produced a registration card, she did not know the owner’s name. These circumstances, at the very least, gave Officer O’Connor cause to suspect that the car’s occupants were guilty of more than a mere traffic infraction. (See, People v Hines, 102 AD2d 713, supra; cf. People v Marsh, 20 NY2d 98, 101; see also, People v King, 102 AD2d 710 [frisk conducted before issuance of appearance ticket for noncriminal violation held permissible].) Viewing these facts in the light of his testimony that he had previously been in situations where, in the course of a car stop, the occupants had drawn guns secreted in paper bags, Officer O’Connor was justified in securing himself and his fellow officer against the risk that the paper bag that lay between Ms. Martinez and defendant contained a weapon.
Thus, the suppression court ignored its own factual findings when it concluded that the officers did not have any reason to suspect that the car’s occupants were guilty of a crime, as opposed to a mere traffic infraction. Moreover, its finding that the officers had failed to articulate a reason for fearing that the occupants were armed is, in view of Officer O’Connor’s testimony, belied by the record. While the officers may, as the suppression court noted, have considered the incident routine at its inception, since they neither drew their guns nor ordered the suspects to keep their hands in sight or to exit the car, it is also a fact, as every police officer knows, that street encounters have the potential to escalate rapidly and become increasingly dangerous. Circumstances, not immediately apparent, may subsequently develop to threaten an officer’s security and belatedly change his initial perceptions. (See, e.g, People v Benjamin, 51 NY2d 267, 270-271; People v Stone, 86 AD2d 347, 350.) The suggestion that Officer O’Connor, in a nighttime confrontation in a crime-ridden neighborhood, *91should have ignored his past experience as he stood beside an illegally parked automobile, the purported driver of which could not identify its owner, just because he had not seen any bulges, furtive gestures, or "glint of steel”, asks too much of a police officer. Officer O’Connor, facing "the dangers of the real world where the Marquis of Queensbury rules do not apply” (People v Rivera, 78 AD2d 327, 331, appeal dismissed 54 NY2d 1021; accord, People v Stone, 86 AD2d, at p 347), did not have to invite further danger before acting to neutralize the threat which he reasonably perceived.
Furthermore, Officer O’Connor’s protective actions were entirely consonant with the increasing weight of the "precipitating and attendant factors”. (People v De Bour, 40 NY2d, at p 223.) Even accepting, arguendo, the suppression court’s finding that he demanded to see what the bag contained,2 it is significant to note that Officer O’Connor did not immediately reach into the bag when it was handed to him. Instead, he shook it first. Only after he heard a metallic sound inside, a circumstance which increased the likelihood that the bag contained a hidden weapon, did he examine its contents. At that juncture he could not ignore the glassine envelopes which appeared to him to be decks of contraband. Since it is a well-known fact that guns are a frequent companion of drugs (see, People v Hines, 102 AD2d, at p 714; People v Stone, 86 AD2d, at p 349; People v Castro, 80 AD2d 535, 536), the officers had little time for further reflection, or a closer inspection of the envelopes, before frisking the car’s occupants. Since "the task of balancing the competing interests presented” turns on the reasonableness of police conduct viewed as a whole, rather than a dissection of each of its parts (People v Chestnut, 51 NY2d, at p 23; People v De Jesus, 92 AD2d, at p 522), the suppression court erred in finding that defendant had been subjected to an unconstitutional search.
Aside from the seizure of the paper bag and the examination of its contents, the suppression court was apparently untroubled by the remainder of the police officers’ conduct since it based its suppression of the drugs found on defendant’s person and his statements only on the ground that they represented the "fruits” of the initial seizure. Thus, it told the *92prosecutor that it would be unnecessary to recall Officer Biller for further testimony about the search of defendant’s person, and it foreclosed the prosecutor’s arguments concerning the voluntariness of defendant’s statements with the observation that "if the search is fine, everything else will be fine—there’s nothing wrong with the Huntley.” Indeed, defense counsel concurred in the latter conclusion.
Accordingly, since defendant failed to demonstrate his standing to challenge the seizure of the paper bag and, in any event, since the seizure and inspection thereof, as well as Officer Biller’s subsequent frisk, were justified, the motion to suppress physical evidence and statements should be denied and the matter remanded to Trial Term for further proceedings.
Fein and Ellerin, JJ., concur with Kassal, J.; Kupferman, J. P., and Sullivan, J., dissent in an opinion by Sullivan, J.
Order, Supreme Court, Bronx County, entered on June 4, 1984, affirmed.

. As already noted, when the officers first approached the LeMans, Officer Biller stood on the passenger side next to where defendant was sitting and would have heard anything that defendant said at that time. He testified that defendant made a statement at two intervals: "One was made *88in the car going to Central Booking while I was talking to him”, the essence of which was that he would take the weight after he realized that Ms. Martinez, as the person sitting behind the wheel, would be charged with the crime if the car turned out to be stolen. Questioned about the second statement, Officer Biller replied, "He said something to the fact at the stationhouse that, in the Processing Room, that he’d take the weight for the car * * * I didn’t pay attention to the gist of the conversation between him and O’Connor.” Both statements were clearly made after his arrest, and, indeed, away from the scene. It was in his conversation with O’Connor that defendant first made mention of the friend in Puerto Rico. In this regard, during redirect examination, Officer O’Connor testified as follows:
"At any time did you question [defendant] with respect to ownership of the vehicle?
"A. Yes, I did.
"Q. And what did he say?
"A. [He] told me that the vehicle belonged to someone who was in Puerto Rico.
"Q. And what else did he tell you with regard to his possession of the vehicle?
"A. He told me that he borrowed it.”
Thus, based upon Officer Biller’s testimony as to the positioning of the officers at the time of the initial encounter and Officer O’Connor’s testimony, it is clear that the only time that Officer O’Connor questioned defendant was at the station house, long after the arrest. Only then did he assert that he had borrowed the car.


. Officer O’Connor, insisting that he merely inquired as to what was in the bag, denied that he ever told Ms. Martinez to give him the bag. While the People challenge the suppression court’s finding as lacking an evidentiary basis and ask that it be rejected, this is an issue that need not be reached.